Citation Nr: 9921250	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-07 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, which denied the veteran's claim on appeal.  The 
veteran, who had active service from June 1984 to June 1992, 
appealed that decision to the BVA.  This case was remanded for 
additional development in September 1998 and has been returned to 
the Board for appellate review.  The veteran did not attend his 
June 1995 personal hearing.  


FINDING OF FACT

The veteran's claim of entitlement to service connection for a 
left knee disorder is not supported by cognizable evidence 
showing that such a claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for a 
left knee disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he currently suffers from a left knee 
disorder that was incurred in service.

Service medical records noted that, in March 1985, the veteran 
complained of pain 

in the left knee.  The treating physician noted an impression of 
infra patellar tendinitis, bursitis.  There are no additional 
references to any left knee disorder in the service medical 
records.  The veteran's separation examination report indicated 
no abnormality of the lower extremities and the veteran did not 
report a history of "trick" or locked knee.

VA treatment records from December 1996 noted that the veteran 
gave a two month history of left knee pain, exacerbated by 
bending, standing and walking.  The treating physician provided 
an impression of "possible degenerative joint disease, but no 
objective findings of abnormalities."  X-rays taken in March 
1997 revealed no abnormalities, however, a slight "click" could 
be palpated on passive knee flexion.  By August 1997 the only 
objective symptoms were mild swelling.  The assessment was left 
patellar tendinitis.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty or for aggravation of a preexisting injury or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  

Before reaching the merits of the veteran's claim, the threshold 
question which must be answered in this case is whether the 
veteran has presented a well grounded claim for service 
connection.  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  In 
this regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial individual 
that the claim is well grounded."  38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 

1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be competent 
evidence of current disability (established by medical 
diagnosis); evidence of incurrence or aggravation of a disease or 
injury in service (established by medical, or in some cases lay, 
evidence); and competent evidence of a nexus between the 
inservice injury or disease and the current disability 
(established by medical evidence).  See generally Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997) cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).

The veteran's claim does not meet all of the three requirements 
for a well grounded claim and his claim must therefore be denied.  
The record contains no competent medical evidence of a nexus or 
link between current left knee tendinitis and service, such as a 
medical opinion that his current disorder is related to service. 
The only evidence presented by the veteran concerning this issues 
consists of his own statements.  However, as a layperson, the 
veteran is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical relationship.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Because of the lack of 
competent evidence of a medical relationship to service, the 
claim for service connection for a left knee disorder is not well 
grounded and is thus denied.

The Board is aware of no circumstances in this matter that would 
put VA on notice that relevant evidence may exist, or could be 
obtained, that, if true, would make this claim "plausible."  
See generally McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  The Board 
views its discussion as sufficient to inform the veteran of the 
elements necessary to complete her application for a claim for 
service connection for the claimed disability.  Id.



ORDER

Entitlement to service connection for a left knee disorder is 
denied.





		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

 

